Citation Nr: 9904370	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased evaluation for status post 
lateral and medial meniscectomy of the right knee, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for limitation of 
extension with arthritis of the right knee, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from June 1956 to 
November 1956.  

The appeal arises from a rating decision dated in April 1996 
in which the Regional Office (RO) granted a 40 percent rating 
for limitation of extension of the right leg, effective April 
3, 1995, and denied a total disability rating based on 
individual unemployability.  The veteran subsequently 
perfected an appeal of that decision; and the Board of 
Veterans' Appeals (Board) remanded the case in February 1998. 

In a September 1998 rating decision, the RO indicated that it 
was continuing the 30 percent evaluation assigned for status 
post lateral and medial meniscectomy of the right knee, 
effective April 3, 1995, and the 10 percent evaluation for 
limitation of extension with arthritis of the right knee, 
previously rated with status post lateral and medial 
meniscectomy of the right knee, effective April 3, 1995.  
Thus, the veteran's rating for his service-connected right 
knee disability has not changed during the appeal.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's status post lateral and medial meniscectomy 
of the right knee is productive of no more than severe 
recurrent subluxation or lateral instability.  

3.  The veteran's status post lateral and medial meniscectomy 
of the right knee with arthritis is productive of limitation 
of extension to no more than 10 degrees or limitation of 
flexion to no more than 100 degrees with pain and during 
flare-ups.  

4.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, a combined rating of 70 percent or 
more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post lateral and medial meniscectomy of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5257 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension with arthritis of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5003, 5110, 5260, 5261 (1998). 

3  The claim for a total rating based on individual 
unemployability due to service-connected disabilities is 
without legal merit.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disability

The Board finds that the claim for entitlement to increased 
compensation for his service-connected right knee disability 
is well-grounded within the meaning of 38 U.S.C.A. § 5107, 
that is, the claim is plausible, meritorious on its own or 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected right knee disability 
may be briefly described.  The service medical records show 
that the veteran was hospitalized in 1956 for contusion of 
the right knee.  In a rating decision dated in October 1958, 
the RO granted service connection for contusion of the right 
knee and assigned a noncompensable rating for that disability 
under the VA Schedule of Rating Disabilities, effective in 
August 1958.  38 C.F.R. Part 4.

In February 1961, the RO granted a 10 percent evaluation for 
removal of right lateral meniscus with arthritis, effective 
in July 1960.  A rating decision dated in May 1963 shows that 
a 20 percent evaluation was assigned for removal of the right 
lateral and medial meniscus with arthritis under the 
provisions of Diagnostic Code 5257, effective in March 1963.  

Currently, a 30 percent rating is assigned for status post 
lateral and medial meniscectomy of the right knee, under 
Diagnostic Code 5257, and a 10 percent rating is assigned for 
limitation of extension with arthritis of the right knee, 
previously rated with status post lateral and medial 
meniscectomy of the right knee, under Diagnostic Codes 5261-
5010.  38 C.F.R. Part 4.  

Under Diagnostic Code 5257, a knee disability is evaluated on 
the basis of the degree of other impairment, including 
recurrent subluxation or lateral instability, produced by 
that disability.  According to an April 1995 private 
treatment record, the veteran related that his right knee did 
not lock or catch; and examination revealed no obvious 
instability.  However, a VA examination in June 1998 revealed 
that the right knee had medial and lateral instability.  
Also, according to that examination report, the veteran 
walked poorly with two crutches, and he related that he used 
crutches all of the time when he was out of the house and 
used two canes when he was home.  

Thus, there is probative evidence that the veteran's service-
connected right knee disability is productive of instability 
and severe impairment.  However, the highest available rating 
under Diagnostic Code 5257 is 30 percent; and the veteran's 
service-connected right knee disability is already evaluated 
as 30 percent disabling under that Diagnostic Code.  

The Board also notes that traumatic arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  VA X-rays of the right knee in 
October 1995 revealed severe degenerative joint disease of 
the right knee.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints; and the September 1998 rating 
decision indicates that the 10 percent rating assigned for 
limitation of extension with arthritis of the right knee was 
assigned due to arthritis when the criteria for a 
noncompensable evaluation are not met.

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Flexion limited to 60 degrees warrants 
a noncompensable evaluation; and flexion limited to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
extension of the leg is evaluated under Diagnostic Code 5261.  
Extension limited to 5 degrees warrants a noncompensable 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. Part 4.  

At a VA examination in October 1995, forward flexion was 110 
degrees; and the examiner related that there was a loss of 
extension of the right knee to 35 degrees.  With regard to 
swelling, the examiner reported that there was an increased 
diameter of 1.5 cm. of the right knee.  A VA examination in 
June 1998 revealed flexion of the right knee to 110; and the 
examiner noted that normal flexion of the knee should be to 
140 degrees.  Examination also revealed extension of the knee 
to 0 degrees; and the examiner reported that that was normal.  
Additionally, the examiner reported that motion stopped when 
pain began.  Examination also revealed no edema, effusion, 
redness or heat.  However, there was weakness, slight 
abnormal movement and guarding of movement; and the veteran 
walked poorly using crutches.  

Thus, while there is probative evidence of limitation of 
flexion of the right knee, the medical evidence is against 
finding that the criteria for a compensable evaluation for 
limitation of flexion of that knee are met.  38 C.F.R. Part 
4, Diagnostic Code 5260.  

There is also probative evidence of limitation of extension 
of the right knee.  The results of the October 1995 VA 
examination support finding that the criteria for a 30 
percent evaluation for limitation of extension of the right 
knee are met.  However, the results of the June 1998 VA 
examination show that the veteran was able to perform normal 
extension of that knee on examination, even with pain.  
Furthermore, a private treatment record dated in April 1995 
shows that the veteran reported having increasing pain in the 
right knee for about six weeks with difficulty sleeping.  He 
added that he had swelling and grating and that he had to use 
crutches for the previous three weeks.  Examination revealed 
crepitation, but no excess fluid.  Additionally, the veteran 
was using crutches at that time.  The Board finds it 
significant that the April 1995 private examiner did not note 
any limitation of motion.  

Moreover, the finding of a loss of extension at 35 degrees in 
October 1995 presents a significantly worse disability 
picture than the finding of normal extension with painful 
motion in June 1998, indicating that one of the findings 
might not be an accurate indication of the limitation of 
extension present.  Additionally, while the October 1995 
examiner reported a limitation of extension to 35 degrees, no 
mention was made of the veteran's ability to walk or his use 
of assistive devices.  Furthermore, the June 1998 VA examiner 
considered pain on motion and functional impairment and still 
did not find that extension was limited beyond 10 degrees; 
and that examination report is much more detailed than the 
October 1995 examination report, indicating that the later 
examination was more complete.  Under the circumstances, the 
Board finds the results of the June 1998 VA examination more 
probative in evaluating the severity of the veteran's right 
knee disability, especially the finding regarding limitation 
of extension.  Based on that finding in June 1998, the Board 
finds that the criteria for a compensable evaluation under 
Diagnostic Code 5261 are not met.  38 C.F.R. § 4.7.  

However, there is X-ray evidence of arthritis and pain on 
motion, as discussed above, which warrants a 10 percent for 
the right knee joint under the provisions of Diagnostic 
Code 5003.  38 C.F.R. Part 4.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  


As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Additionally, with any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

According to the report of the June 1998 VA examination, the 
veteran had degenerative joint disease of the right knee with 
loss of function due to pain.  The examiner also reported 
that the veteran's right knee exhibited weakened movement, 
excess fatigability and incoordination.  The examiner added 
that the degree of additional range of motion loss was 
difficult to assess in mathematical terms, but he showed pain 
over extending the limits given.  The examiner also felt that 
pain significantly limited functionality during flare-ups or 
when the right knee was used repeatedly over a period of 
time.  According to the examiner, there was probably 10 
degrees of additional range of motion loss during flare-ups.  

Based on the estimate of the VA examiner regarding the degree 
of additional range of motion lost during flare-ups, the 
Board finds that flexion of the right knee would be to 100 
degrees during flare-ups and extension of the knee would be 
to 10 degrees during flare-ups.  Thus, during flare-ups, the 
criteria for a 10 percent evaluation for extension would be 
met; and such a rating is already assigned.  However, the 
criteria for a noncompensable evaluation for limitation of 
flexion would still not be met.  38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that an 
evaluation in excess of 10 percent is warranted for 
functional impairment due to pain.  38 C.F.R. § 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5260, 5261.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against finding that higher 
ratings are warranted for status post lateral and medial 
meniscectomy of the right knee and limitation of extension 
with arthritis of the right knee.  


II.  Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).

As noted above, the veteran's service-connected disabilities 
include status post lateral and medial meniscectomy of the 
right knee, evaluated as 30 percent disabling and limitation 
of extension with arthritis of the right knee, evaluated as 
10 percent disabling.  He is also service-connected for left 
varicocele, which is evaluated as noncompensably disabling.  
The combined rating for the veteran's service-connected 
disabilities is 40 percent.  See 38 C.F.R. § 4.25 (1998).  
Thus, the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, a combined rating of 70 percent; 
and the criteria under 38 C.F.R. § 4.16(a) are not met in 
this case. 

As the law is dispositive in this case, the claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

